As filed with the Securities and Exchange Commission on December 22, 2010 Registration No. 333- 169555 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUNSHINE FINANCIAL, INC. and SUNSHINE SAVINGS BANK 401(k) PROFIT SHARING PLAN (Exact name of registrant as specified in its charter) Maryland 36-4678532 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1400 East Park Avenue, Tallahassee, Florida 32301; (850) 488-3993 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Louis O. Davis, Jr., President and CEO Sunshine Savings Bank 1400 East Park Avenue, Tallahassee, Florida 32301; (850) 219-7200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael S. Sadow, P.C. Dave M. Muchnikoff, P.C. Silver, Freedman & Taff, L.L.P. 3treet, N.W., Suite 100 Washington, D.C. 20007 (202) 295-4500 James C. Stewart, Esq. Malizia Spidi & Fisch, PC 1227 25th Street, N.W. Suite 200 West Washington, D.C. 20037 (202) 434-4660 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o
